This is a companion appeal to the one entitled ConsolidatedIrr. Dist. v. Crawshaw, bearing our Civil Number 834 (ante,
p. 455 [20 P.2d 119]), the opinion in which is this day filed. The two cases were tried together. This appeal is presented upon a bill of exceptions and the briefs in the case ofConsolidated Irr. Dist. v. Crawshaw. Reference is made to the opinion in that case for a statement of facts and a decision upon the questions involved.
[1] John Allen Crawshaw, Jr., owned two lots adjoining those of J.A. Crawshaw, his father, in Island No. 3 Irrigation District. The action against this appellant was to recover the sum of $120. The pleadings in the two cases were identical except in the description of the properties and the amounts involved. John Allen Crawshaw, Jr., did not file a cross-complaint, but set up a counterclaim for $94, which he alleged was the cost of procuring water from other sources for the irrigation of his land. We find no evidence in the transcript that this appellant incurred any such expense.
The judgment is affirmed.
Barnard, P.J., and Jennings, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on May 18, 1933. *Page 465